DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third strap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The drawings as filed do not show a third strap, but show the third loop being formed by a portion of the first strap which is folded over and secured.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the third strap" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 7,662,073).
Regarding claim 1, Baldwin teaches a device (embodiment of Fig. 6A) comprising: a first strap (602) that has a first loop shape (620); a second strap (630) that has a second closed loop shape defining a fixed opening (as shown in Fig. 9); and a third strap (618) that has a third closed loop shape, wherein: a 
Regarding claim 2, Baldwin teaches a size of the first adjustable opening within the first loop shape is configured to be increased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a first direction, and the size of the first adjustable opening within the first loop shape is configured to be decreased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a second direction that is different from the first direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 3, Baldwin teaches a size of a second adjustable opening within the first loop shape is configured to be decreased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in the first direction, and the size of the second adjustable opening defined by the first loop shape is configured to be increased by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in the second direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 4, Baldwin teaches the second direction is opposite to the first direction (Baldwin’s device is capable of functioning in this way).
Regarding claim 5, Baldwin teaches the first strap comprises at least one of nylon, cotton, polyester, or leather (column 6 lines 34-37).

Regarding claim 9, Baldwin teaches a surface of the flexible material that faces the first adjustable opening is smooth (see Fig. 6A, which shows material 610 having a smooth surface).
Regarding claim 10, Baldwin teaches the second portion of the first strap is integral with the third strap (see Fig. 6A)
Regarding claims 11-12, Baldwin teaches the third closed loop shape is configured to receive a connector, wherein the connector is a hook, a clip, or a carabiner (loop 618 is capable of receiving a connector such as carabiner 114).
Regarding claim 13, Baldwin teaches the third closed loop shape is formed by attaching the second portion of the first strap to a third portion of the first strap (at stitching 626).
Regarding claim 14, Baldwin teaches the second closed loop shape is secured by a stitching (column 8 lines 6-8).
Regarding claim 16, Baldwin teaches the first adjustable opening is configured to accommodate an appendage of a body when the first adjustable opening is adjusted to a minimum size (Baldwin’s first opening is capable of accommodating an appendage, such as a finger, when at a minimum size).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molloy (US 4,478,414).
Regarding claim 17, Molloy teaches a method comprising: adjusting a first adjustable opening within a first loop shape (upper loop in Fig. 2) of a first strap (16a) by changing a relative position of the first strap with respect to a fixed opening defined by a second closed loop shape (32) of a second strap (16b), wherein: a first portion of the first strap is attached to or integral with the second strap (see Fig. 
Regarding claim 18, Molloy teaches adjusting the first adjustable opening further comprises increasing a size of the first adjustable opening within the first loop shape of the first strap by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a first direction.  Molloy teaches decreasing a size of the first adjustable opening within the first loop shape of the first strap by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a second direction (column 2 lines 18-39).  To remove the device from the user’s foot, the opposite action is required.
Regarding claim 19, Molloy teaches adjusting the first adjustable opening further comprises decreasing a size of the first adjustable opening within the first loop shape of the first strap by moving the second portion of the first strap through the fixed opening defined by the second closed loop shape in a second direction (column 2 lines 18-39).
Regarding claim 20, Molloy teaches the force is applied through a connector (the force is transmitted through connectors 18) that is connected to the third closed loop shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,662,073) as applied to claims 1 and 7, respectively, above.
Regarding claim 6, Baldwin is silent as to the material of the second strap, but teaches the first strap comprises at least one of nylon, cotton, polyester, or leather (column 6 lines 34-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create Baldwin’s second strap from the same materials as disclosed for the first strap in order to provide an appropriate material for the strap.  Such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07)
Regarding claim 8, Baldwin does not specifically disclose the flexible material of the first loop is neoprene, but discloses a section of neoprene covering a portion of the third loop (column 7 line 27-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baldwin’s neoprene in order to provide an appropriate material for the inside of the loop.  Such a modification involves the mere selection of a known material based on its suitability for its intended use and therefore fails to distinguish the invention over the prior art (see MPEP 2144.07).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 7,662,073) as applied to claim 14 above, and further in view of Johnson (US 2018/0140884).
Baldwin fails to teach the second closed loop shape is secured by a metal snap fastener, but rather teaches stitching securing the second closed loop shape to the first strap (column 8 lines 6-8) and hook and loop material securing the second closed loop shape to itself (column 8 lines 8-14).  Johnson teaches an exercise strap having a loop which may be secured by stitching (Fig. 2A), hook at loop 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784